Citation Nr: 1509229	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right wrist gouty arthritis.  

2.  Entitlement to a compensable rating for left wrist gouty arthritis.  

3.  Entitlement to a compensable rating for right knee gouty arthritis with chondromalacia and degenerative changes.  

4.  Entitlement to a compensable rating for left knee gouty arthritis with chondromalacia and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2012, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in February 2013 for further development.  On appeal in January 2015, the representative indicated that it was waiving initial RO consideration of evidence submitted since the last supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran's right wrist gouty arthritis causes pain on motion of the right wrist, but ankylosis is not shown.

2.  The Veteran's left wrist gouty arthritis causes pain on motion of the left wrist, but ankylosis is not shown.

3.  The Veteran's right knee gouty arthritis with chondromalacia and degenerative changes causes pain on motion of the right knee.

4.  The Veteran's left knee gouty arthritis with chondromalacia and degenerative changes causes pain on motion of the left knee.

5.  Neither knee has limitation of flexion to 45 degrees; limitation of extension to 10 degrees; or slight recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not higher, for right wrist gouty arthritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5215 (2014).

2.  The criteria for a 10 percent disability rating, but not higher, for left wrist gouty arthritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5215 (2014).

3.  The criteria for a 10 percent disability rating, but not higher, for right knee gouty arthritis with chondromalacia and degenerative changes, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5260 (2014).

4.  The criteria for a 10 percent disability rating, but not higher, for left knee gouty arthritis with chondromalacia and degenerative changes, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2009 and the claims were readjudicated in the December 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, as service connection was granted, any failure to notify is harmless.  Dingess.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations in 2008 and 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Wrists

The Veteran's service-connected right and left wrist gouty arthritis is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5215.  

Diagnostic Code 5215 is for limitation of motion of the wrist.  It provides for a maximum 10 percent rating for wrist limitation of motion when dorsiflexion is less than 15 degrees.  

Normal wrist range of motion is dorsiflexion to 70 degrees, plantar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  

Based on the evidence, the Board finds that the Veteran's service-connected right and left wrist gouty arthritis has resulted in painful motion of the wrists throughout the rating period.  On VA examination in 2008, the Veteran had left wrist limitation of motion including dorsiflexion to 60 degrees, palmar flexion to 60 degrees, and ulnar deviation to 20 degrees.  The Board is satisfied that wrist motion was painful at that time.  Each plane lacked at least 10 degrees of normal, with palmar flexion lacking 20 degrees of normal.  The examiner did not indicate that wrist motion was not painful, and the Veteran had indicated that he had wrist pain, which the examiner felt was due to his gouty arthritis.  Pain at the extreme of plantar flexion beyond 70 degrees was shown on VA examination in February 2014.  Joint pathology plus painful motion warrants the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the minimum rating is 10 percent.  A schedular rating higher than 10 percent cannot be assigned for either wrist under Diagnostic Code 5215, as 10 percent is also the maximum schedular rating under Diagnostic Code 5215.  The Board also notes that ankylosis is not shown by any evidence, so a higher rating under Diagnostic Code 5214 is not warranted.  The Board has reviewed the rating schedule and finds that no other Diagnostic Code is appropriate.   

Knees

The Veteran appeals for a compensable rating for each knee.  His knees are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5260.  

Since the rating issues involve the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

On VA examination of the Veteran's knees in 2008, the Veteran complained of weakness, stiffness, giving way, lack of endurance, locking, dislocation, and limitation in his range of motion because of pain.  The examiner indicated that in the final flexion, range of motion of the knees was limited.  Flexion was to 140 degrees and extension was to 0 degrees.  The examiner found that the Veteran had no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement, and that he also had no evidence of recurrent subluxation, locking pain, or joint effusion.  There was no varus/valgus instability, and drawer and McMurray tests were negative.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on range of motion after repetitive exercise.  

On VA evaluation in December 2010, the Veteran complained of pain over his left knee for 1 month, and on range of motion testing, there was pain at flexion and extension.  The Veteran was seen on occasion thereafter for knee pain, including in January 2012.    

On VA examination in 2014, the Veteran reported having recurrent knee swelling due to gout, and that he was taking allopurinol daily for prevention, as well as Indocin for acute flare ups.  He also had a diagnosis of patellofemoral syndrome in the right knee causing crackling and pain on motion.  On evaluation, he had right and left knee flexion to 140 degrees and extension to 0 degrees, with no objective evidence of painful motion.  Post-repetitive test flexion and extension were the same, with no additional limitation of motion.  The Veteran was reported to have pain on movement on the right, swelling bilaterally, and interference with sitting, standing, and weight-bearing bilaterally.  Knee flexion and extension muscle strength was 5/5 bilaterally, and there was no instability.  X-rays of each knee showed mild degenerative changes with no significant joint effusion seen.  The Veteran stated that pain and swelling of the knees made it more difficult for him to work, but not impossible.  Currently, he was not working due to layoffs.  

Based on the evidence, the Board concludes that a 10 percent rating, but not higher, should be assigned for each knee for the entirety of the rating period, consistent with the provisions of 38 C.F.R. § 4.59 requiring a compensable rating for painful motion with joint or periarticular pathology.  Each knee is shown to have functional impairment since the time of the 2008 VA examination.  At that time, the examiner stated that final flexion of each knee was limited.  On other occasions since then, the Veteran was seen and noted to be on medication for knee pain, and to have left knee pain on flexion and extension, and he complained of flare ups despite medication.  And on VA examination in 2014, the Veteran was reported to have pain on movement of the right knee, swelling bilaterally, and interference with sitting, standing, and weight bearing bilaterally due to knee pain, and to have work impairment due to this.  He also had X-ray evidence of arthritis in each knee.  Reasonable doubt is resolved in his favor in this regard as to the requirements of 38 C.F.R. § 4.59 being met.  

As for a rating higher than 10 percent for either knee, the preponderance of the evidence indicates that this is not warranted.  The examinations show that the Veteran does not have limitation of leg flexion to 45 or less degrees; limitation of right leg extension to 10 or more degrees; or slight or more recurrent subluxation or lateral instability in either knee.  The preponderance of the evidence is against a rating higher than 10 percent for either knee and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected wrist and knee disabilities.  The rating criteria contemplate the impairments shown; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has indicated that he works, but that he was laid off at the time of the 2014 VA examination.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.


ORDER

A 10 percent rating, but not higher, is warranted for right wrist gouty arthritis, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 10 percent rating, but not higher, is warranted for left wrist gouty arthritis, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 10 percent rating, but not higher, is warranted for right knee gouty arthritis with chondromalacia and degenerative changes, subject to the controlling regulations applicable to the payment of monetary benefits.  


A 10 percent rating, but not higher, is warranted for left knee gouty arthritis with chondromalacia and degenerative changes, subject to the controlling regulations applicable to the payment of monetary benefits.  



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


